 QUICK FIND CO.Quick Find Co. and Teamsters Local Union No.688, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 14-CA-15028June 21, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn March 4, 1982, Administrative Law JudgeClaude R. Wolfe issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The Administrative Law Judge found that Re-spondent withheld vacation pay from JosephEmily, Michael Rangel, and Charles Hoffman inviolation of Section 8(a)(3) and (1). Respondent as-serts that these three employees were not unlawful-ly denied vacation pay, but rather they failed tomeet its attendance requirement entitling them tothis benefit. We find merit in Respondent's posi-tion.The facts, as more fully set forth in the Adminis-trative Law Judge's Decision, are undisputed. Re-spondent had long-established rules governing eli-gibility for vacation and vacation pay. These rulesrequired that an employee must have been em-ployed for at least I year and have been in attend-ance on the job for at least 93 percent of the workyear in order to qualify for a week's paid vacation.In 1981, in order to allay production disruptionscreated by staggered vacation schedules, Respond-ent lawfully promulgated a new policy requiringthat vacations be taken during a designated week inJune. In accordance with this policy, Respondentdecided that the relevant work year for determin-ing eligibility for a June 1981 vacationi was fromJune 1980 through May 1981. Respondent contend-ed that Emily, Rangel, and Hoffman failed to quali-fy for the June 1981 vacation pay because their at-tendance records for the relevant work year fellbelow the 93-percent requisite. However, the larg-est portion of their absences was attributable to a 7-week layoff during November and December 1980,which was the subject of an earlier unfair laborpractice proceeding and was pending final determi-262 NLRB No. 46nation by the Board at the time of the hearing inthe instant case. Prior to the issuance of the Ad-ministrative Law Judge's Decision herein, theBoard decided that the November-December 1980layoff violated Section 8(aX3) and (1).1 Relyingupon this finding, the Administrative Law Judgedetermined that Respondent could not rely on itsearlier unfair labor practice to disqualify these oth-erwise entitled employees from their vacation pay.Accordingly, he concluded that Respondent'sdenial of vacation pay to these individuals corsti-tuted a separate violation of Section 8(a)(3) and (1).In its exceptions Respondent argued that even ifthe additional hours lost through the unlawfullayoff-280 hours-were fully credited towardthese three employees' attendance records, none ofthem would have met the 93-percent requirement.We find support for Respondent's contention in therecord evidence.Examination of Respondent's attendance recordsfor the time period here involved indicates that thenumber of hours Emily worked, adjusted for theunlawful layoff, comprised only 92.5 percent of thework year. Similarly, Rangel's adjusted attendancerecord shows a rate of only 89.3 percent and Hoff-man's attendance totaled just 92.8 percent of thework year. Clearly, these employees would nothave qualified for vacation pay irrespective of Re-spondent's discriminatory layoff. See Elm HillMeats of Owensboro, Inc., Elmn Hill Meats, Inc.,Baltz Brothers Packing Company, 213 NLRB 874(1974).There is no evidence that Respondent did notapply its vacation policy uniformly or that employ-ees were unaware of this widely known rule. Re-spondent was under no obligation to provide vaca-tion pay to employees who did not meet the quali-fications for such benefits. Accordingly, we reversethe Administrative Law Judge's determination thatRespondent violated Section 8(a)(3) and (1) bywithholding vacation pay from these employeesand we dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.See Quick Find Co., 259 NLRB 1051 (1982).DECISIONCLAUDE R. WOLFE, Administrative law Judge: Thiscase was heard before me in St. Louis, Missouri, pursu-ant to charges filed on June 2, 1981. and an amended341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint issued August 21, 1981. The complaint allegesviolations of Section 8(a)(3) and (1) of the Act consistingof the denial of vacation pay to Joseph Emily, CharlesHoffman, Bob Moore, Michael Rangel, and BrianWadlow; a refusal to timely recall Eugene and JosephEmily from layoff; the assignment of Eugene Emily tomore onerous duties; and the discharge and refusal to re-instate Joseph Emily. Respondent denies the commissionof unfair labor practices.The parties filed post-hearing briefs which have beenconsidered.Upon the entire record' and my observation of the de-meanor of the witnesses as they testified before me Imake the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent is engaged in the manufacture and sale ofsteel cabinets and related products. The complaint al-leges, Respondent admits, and I find that Respondentmeets the Board's jurisdictional standards and is an em-ployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Board issued a Decision on January 13, 1982,2finding that Respondent laid off Michael Rangel, JosephEmily, Charles Hoffman, Robert Moore, and DonaldDilschneider on November 6, 1980, in violation ofSection 8(a)(3) and (1) of the Act, and committed severalother violations of Section 8(a)(1) of the Act. The Boardalso adopted Administrative Law Judge Ries' findingthat Eugene Emily was a statutory supervisory.B. Further Facts and AllegationsRespondent laid off all its employees on May 28, 1981,including Eugene Emily, Joseph Emily, Charles Hoff-man, Robert Moore, Michael Rangel, and BrianWadlow. This layoff was neither alleged nor litigated asan unfair labor practice.When then General Manager Nathan Fogel called themen together and advised them of the layoff, EugeneEmily,3a statutory supervisor, asked if the employeeswere going to receive vacation pay. Fogel, apparentlyafter checking with owner Dwight Gold, told them va-cation was supposed to start in June and there wouldtherefore be no vacation until then. This was consistentwith a notice to employees posted about May I notifyingthat all qualifying employees would get their vacation inJune, but the laid-off employees did not in fact get theirI Errors in the transcript have been noted and corrected.' Quick Find. Ca, 259 NLRB 1051 (1982).·I credit Emily's version of this conversation.vacation in June or even by the date of the hearingbefore me.The record fairly establishes that to qualify for a paidvacation an employee must be employed for 1 year andmust have been present 93 percent of the scheduledworkdays in the 12 months preceding the vacation.Hoffman, Rangel, Wadlow, and Moore were recalledon July 10. Hoffman did not return. Eugene and JosephEmily were recalled on July 15. On both July 10 and 15,new General Manager David Schuman explained thatthe payment of vacation pay depended on the outcomeof the pending unfair labor practice case, which wouldresult in them receiving vacation pay if the decision wasin their favor or not receiving it if the decision was infavor of Respondent.Of the five employees allegedly denied vacation payfor unlawful reasons, Brian Wadlow and Robert Moorehad not been employed the requisite year in May 1981.Moore was subsequently discharged in July, prior to thecompletion of a year of employment. Wadlow would nothave completed his first year until January 1982, afterthe hearing before me. Obviously, neither of them wasentitled to any vacation in May or June 1981, and there-fore they were denied nothing in the way of vacationpay.Respondent asserts that Joseph Emily and MichaelRangel's ineligibility for vacation pay arose from the No-vember 19804 layoff which caused their attendance tofall below the 93 percent required. Inasmuch as theBoard has found the November to December 1980 layoffof Joseph Emily and Rangel to have been an unfair laborpractice. it is patent that Respondent may not rely on itas a vacation pay tolling device. Accordingly, I findboth were entitled to vacation pay in 1981 because theyhad met the qualifying requirements on May 28, 1981.Charles Hoffman, who was also unlawfully laid off inNovember and December 1980, was not paid vacationpay, according to Schuman, because of this layoff butotherwise satisfied the 93-percent requirement. He wastherefore eligible for vacation pay in June 1981 for thesame reasons Joseph Emily and Rangel were. That Hoff-man did not respond to a recall of July 10 does not, asRespondent's post-hearing brief suggests, obliterate hispreviously established entitlement to June vacation pay.Summing up, Fogel was correct when he advised em-ployees that vacation was not scheduled until June, butthe real motivation for withholding vacation pay was setforth by Schuman. Hearing had been held on February 5and 6, 1981, and the eligibility of Joseph Emily, MichaelRangel, and Charles Hoffman for vacation pay wouldonly be established if the decision in that case found theNovember 1980 layoff to be unlawful. Respondent clear-ly had a right to litigate its liability for any wages lost asa result of the layoff and any consequential losses such asvacation pay, but Respondent must also bear the risks ofsuch litigation. The Board has found the November 1980layoff to be unlawful. It necessarily follows that Re-spondent was in fact wrong when it withheld the vaca-tion pay of Joseph Emily, Rangel, and Hoffman. The·Respondent's post-heanng brief inadvertently places the layoff in No-vember 1981.342 QUICK FIND CO.withholding was a consequence of its prior unfair laborpractice and therefore also an unfair labor practice re-quiring a remedy. Accordingly, I find that the withhold-ing of vacation pay to these three men violated Section8(aX3) and (1) of the Act and must be remedied.1. The assignment of Eugene EmilyWhen Eugene Emily returned to work on July 15 hewas advised that he had been demoted from foreman toproduction employee. He was assigned to work on themig welder. Brian Wadlow, who had been doing thatwork, was transferred to spray painting to replace Hoff-man. Wadlow and Eugene Emily were the most qualifiedemployees at mig welding. Eugene Emily had in the pasttrained employees on this work. Eugene Emily considersmig welding to be the worst job in the shop. JosephEmily, Eugene's brother, gave an opinion that it was thebest job in the shop, noting the high pay for that work.Joseph Emily also ranked spray painting and mig weld-ing as about the same in degree of difficulty and unpleas-antness. Michael Rangel expressed an aversion to eithermig welding or spray painting. Mig welding does in-volve the wearing of somewhat cumbersome protectiveclothing, and is a hot, smelly job because of the heat andunpleasant gaseous fumes generated by the welding. Theassignment took place in the middle of summer and thetemperature in the welding area reached as high as 100degress Fahrenheit.Prior to his demotion, Eugene Emily had spent about70 percent of his working time operating a punch press. Iam persuaded that this job and his set up and supervisoryduties were probably more pleasant and would indeedappear to a reasonable man to be less taxing than migwelding. These former duties of Eugene Emily weresplit up among the other employees returning fromlayoff. The work force had dwindled from eight to sixafter the July recalls, and Rangel credibly testified thepunch press work is now less than 8 hours every day.The complaint alleges that Emily was assigned moreonerous working duties on or about July 15, 1981, to dis-courage union activities. The General Counsel's argu-ment reflects that this refers to Eugene Emily's assign-ment to mig welding other than some other productionjob.The demotion of Eugene Emily was not alleged as un-lawful, and Respondent was free to discharge him fromhis supervisory position. That it did not discharge him,as it had a right to do when it became dissatisfied withhis supervisory performance5or even his union activityif that were the case, but retained him as the highest paidhourly employee, militates against a finding that it wasdetermined to punish him because of his unprotectedunion activities. He was not laid off in November 1980and was given a raise after his demotion, hardly indica-tors of any disposition to retaliate against him because hesupported a union.Emily had no vested "right" to retain the punch presswork supplementary to his supervisory duties, or to a·I note that the evidence before Judge Ries caused him to suspect thatEugene Emily was refusing to perform supervisory functions which hehad previously done, for which dereliction he was warned of possibledischarge. Quick Find Co., supro at 1061.choice between spray painting and mig welding. It is noteven clear that spray painting was a less onerous or moredesirable job than mig welding. There is a division ofopinion among the General Counsel's employee wit-nesses on this subject which suggests to me that neitherranks high in the eyes of the employees as a desirable po-sition. The General Counsel has not shown that Re-spondent's purpose was to assign Emily to a job so op-pressive that he would have no choice but to quit, orthat mig welding was so onerous that anyone assigned toit would be compelled to leave. Eugene Emily did notquit and was still on the same job at time of hearing 4-1/2 months later. There is no evidence that Wadlow oranyone else assigned to mig welding before EugeneEmily had found it overly burdensome or had even com-plained about it, nor does it appear that the job wasmade any more difficult when Emily was assigned to it.Spray painting was the only full-time production jobother than mig welding to which Emily could have beenassigned.6The credible evidence does not persuade meone is more onerous than the other. This being the case,the General Counsel cannot prevail and the question ofwhether Eugene Emily was discriminated against be-cause he had engaged in unprotected union activity as aforeman does not arise.2. Discharge of Joseph EmilyJoseph Emily was a most unbelievable witness whosedemeanor was one of casual flippancy and conscioussearching for testimony to bolster his cause. His testimo-ny was liberally sprinkled with glaring internal inconsis-tencies, insouciant evasion, and obvious inherently im-probable assertions. I do not credit him except on thoseoccasions his testimony is otherwise corroborated, isprobable in the circumstances, or amounts to admissionsagainst his interest.Joseph Emily injured his hand on the evening of July21.7 He did not seek medical treatment until about 8 a.m.on July 22 at the earliest, when he claims he set out on a10-block 40- to 45-minute walk to the hospital. Puttingaside the obvious question as to why a vigorous youngman of 19 would take that long to walk 10 blocks, he didnot arrive at the hospital by his calculation until 10:30 or11 a.m. I do not believe he started out as early as heclaims. The hospital treatment record shows he was seenby a doctor at 12:25 p.m. He was released from the hos-pital at 1:45 p.m. and concedes he was able to work.Joseph Emily was admittedly aware of a company rulerequiring employees to call in if they were going to belate or absent, and had called in on July 21, only the daybefore, to notify of a late arrival. He made no effort tocall in or go to the plant on July 22. He explains that hehad no phone nor money to make a call and did not callor go to work when discharged from the hospital be-" Punch press was and continued to be less than full-time work.7 He testified that a television set fell on his hand as he attempted toturn it on at 5:30 a.m. on July 22, but the hospital treatment record showsthat he advised the hospital his injury occurred on the evening of July 21when he dropped a heavy piece of furniture on his hand. He had noreason to mislead the hospital, and I am inclined to believe the July 22date was invented by Joseph Emily to support his story of unexpectedinjury on that date.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause his shift had ended. His shift did not in fact enduntil 2:30 p.m.,8and I cannot believe it would have beenall that difficult for him to find a phone some time thatday, to borrow the few cents needed for a pay phonefrom one or more of the assorted cousins he says he meton his way to the hospital, or have someone else call forhim. A picture emerges of a young man with little con-cern for either the truth or his job.Schuman had to call in job applicant Jeff Smith to re-place Joseph Emily on July 22. At the end of the day,Schuman told Smith to return the next day because hedid not know if Joseph Emily would return.When Joseph Emily came to work on July 22 he pre-sented the hospital release to Schuman and stated he hadbeen at the hospital all day. Schuman noted the releasetime on the hospital form, told Emily he had not been allday at the hospital, and asked where he had been andwhy he had not called. Emily repeated he had been atthe hospital all day and added he did not think aboutcalling. Schuman then told Joseph Emily that accordingto company ru!es9 he had voluntarily resigned by notcalling in, there was no work for him, he should leave,and if he were needed the next day Schunman would callhim. Joseph Emily left his brother's phone number as aplace he could be reached. It would seem from these ar-rangements to call Emily and the advice to Smith toreturn on July 23 as a guard against the continued ab-sence of Emily that Schuman had not made a final deci-sion to terminate Joseph Emily on July 22 or at the endof their meeting on July 23.After Emily's departure, Schuman checked with thehospital and was told Emily had been admitted at 12:30p.m. on July 22. On July 24, Schuman called JosephEmily and told him that the hospital advised he had beenadmitted at 12:30 p.m. and he had been discharged at1:40 p.m.10Schuman then again asked why Emily couldnot have called or had some one else call. Emily againresponded that he did not think of it and there was noone else to call for him. Schuman credibly asserts hecalled Emily because he was trying to get a better expla-nation of why Emily had not called, and was not tryingto get rid of anyone. It is implicit in this testimony thathe was giving Emily another chance to retain his job.Joseph Emily has not been recalled to work.Although Schuman told Joseph Emily on July 23 thathe had voluntarily quit pursuant to company rule, I con-clude that Emily's final chance for retention expired onJuly 24 when he failed to give Schuman satisfactory ex-planation.Respondent has utilized the voluntary quit rule in adiscretionary manner. Other considerations determinehow the rule is applied. As examples of the use of therule, both Eugene Emily and Michael Rangel were lateto work after their return from layoff and were told theys Joseph Emily testified that he thinks his shift ended at 3:30 p.m.,which makes his story all the more incredible.I The rule reads, "Any employee not reporting for work by eighto'clock in morning, has voluntarily quit," but has been interpreted inview of different starting times to require a call in within one-half hour ofthe shift start. Another related rule reads, "No absence of work allowedwithout notification by 8 a.m."to At first glance the time on the hospital form looks like 1:40 p.m.had voluntarily quit but would be kept because of theirgood work record.Schuman testified that he decided to terminate JosephEmily because he and Nathan Fogel had previously haddisciplinary problems with him, he was not a goodworker, and had not called in on July 22. Schuman spe-cifically refers to an incident on July 16 when JosephEmily was called into Schuman's office, with ForemanFritz present, and told Fritz had reported Emily for notstaying by his job and getting his work done. Emily pro-tested he was getting his work done and told Schumanto "keep Fritz off my ass so I could get some workdone." Fritz spoke up and told Emily that next time hewould say nothing but would clock Emily out and hewould be fired. Schuman concurred. "That's right. Onemore chance and next time you're gone." Emily con-cedes this all happened and further concedes that he hadapplied foul names to Nathan Fogel when talking toother employees about Fogel.The General Counsel contends that Respondent dis-parately applied the rule to Joseph Emily to terminatehim because of his union activities. It is true that JosephEmily did sign a union authorization card, but he en-gaged in no other significant union activity. His brotherEugene was both very active and known to be so by Re-spondent, but he was neither laid off in November 1980nor have I found he was discriminated against in 1981.This certainly does not indicate an implacable resolve toroot out and sever individual union adherents, notwith-standing that the Board has found the November 1980layoff unlawful and the finding of that and various otherunfair labor practices in the Board's decision heretoforecited establishes Respondent's hostility to employeeunion activities.It is also true that Respondent has not enforced its ruleagainst good workers to the extent of separating them,but I cannot on this record accord the status of "good"to Joseph Emily. The confrontation on July 16 would in-dicate his performance was less than that, and I have nobasis upon which to substitute my judgment of his rela-tive worth as an employee for that of Respondent. Thereis no showing that Respondent in any way conspired toget rid of Joseph Emily, or that his termination wouldhave occurred but for his failure to call in during anentire day absence which I find was willful, followingclosely on the heels of his poor performance on July 16;and his failure to convincingly explain why he had notcalled in. Respondent adverts in its post-hearing brief tothe fact that Joseph Emily "lied" to Schuman about hiswhereabouts on July 23, but Schuman does not specifi-cally cite lies as a reason, although it could arguably beencompassed in the genus of failure to explain. Schumanobviously knew Emily was being untruthful on July 23when he claimed a whole day at the hospital, but yetgave him an opportunity to explain on September 24.Respondent's previous history of unfair labor practicesdoes raise a suspicion regarding Joseph Emily's sever-ance, but suspicion is not enough. The reasons advancedby Respondent are not inherently implausible or unsup-ported, nor has it been proved the rule was invoked344 QUICK FIND CO.against Joseph Emily on the basis of unlawful consider-ations. I IFor the foregoing reasons I find that the GeneralCounsel has not shown by a preponderance of the evi-dence either that Joseph Emily was terminated becauseof his union activities, or that Schuman's reasons for notpermitting him to return to work are false.Recall of the EmilysThe only issue remaining is whether the failure torecall Eugene and Joseph Emily on July 10, 1981, wasunlawfully motivated.The General Counsel argues that the union activitiesof the two, particularly Eugene, combined with Re-spondent's demonstrated union animus and the pretextualnature of the reasons advanced for not calling them untilJuly 15, establish a violation of the Act.Respondent relies on the testimony of David Schumanwho testified he did not recall the Emilys on July 10 be-cause he had appointed Fayron Fritz as a supervisor andwanted him to have an opportunity to relate to the otheremployees and show them the change in their jobswhich had been "shuffled around," and wanted to giveFritz a chance to supervise without conflict with ex-Su-pervisor Eugene Emily and his brother Joseph who haddemonstrated a poor attitude about management to otheremployees. Schuman also testified that Joseph Emily wasa drawer welder, one of the final stages in production,and the first few days were needed to cut parts beforegoing into production which meant there was no imme-diate need for Joseph Emily's services.Schuman's explanation is not, as the General Counselurges, patently unreasonable. Fritz had worked underEugene Emily's supervision prior to the layoff, and it isunderstandable that some overt resentment from EugeneEmily over his demotion and Fritz' elevation might rea-sonably be predicted. This might well have caused Fritzsome problems both in supervising Eugene Emily and es-tablishing his authority with the other employees. Withrespect to Joseph Emily, the record establishes that heindeed was not particularly respectful of supervision, andwas inclined to openly voice his antipathies, as witnessI' P. G. Berland Paint City. Inc., 199 NLRB 927, 928 (1972); and seeStoutco, Inc., 218 NLRB 645, 650-651 (1975).his hereinabove noted derogatory references to Fogeland his subsequent insubordination toward Fritz on July16. Schuman's assertion that there was no immediatework for Joseph Emily is unrebutted and credited.Schuman's explanation seems reasonable, and I wouldalso note that Respondent was under no obligation at allto recall Eugene Emily, a statutory supervisory at thetime of the layoff. Inasmuch as Schuman's delay of therecall of Joseph and Eugene for 3 working days appearsto be an exercise of managerial discretion, based on rea-sonable rather than pretextual or union considerations, Ifind and conclude that Respondent did not violate theAct by failing to recall the Emilys until July 15, 1981.CONCLUSIONS OF LAW1. Respondent Quick Find Co. is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Union, Teamsters Local Union No. 688, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By withholding the vacation pay due Joseph Emily,Michael Rangel, and Charles Hoffman in June 1981, Re-spondent violated Section 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.5. Except as set forth above, Respondent has not vio-lated the Act in any other respect alleged in the com-plaint.THE REMEDYIn addition to the customary notice posting, I shallrecommend Respondent be ordered to make JosephEmily, Michael Rangel, and Charles Hoffman whole forthe loss of vacation pay in June 1981 by paying themthat vacation pay with interest thereon to be computedin the manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).12[Recommended Order omitted from publication.]12 See, generally, Isis Plumbing & Heating Co, 138 NLRB 716 (1962).345